1

2
                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4
                                                  ***
5

6     HERBERT S. PENROSE,                               Case No. 3:19-cv-00027-MMD-CBC

7                                    Plaintiff,                      ORDER
             v.
8
      QUALITY LOAN SERVICE CORP., et al.,
9
                                 Defendants.
10

11   I.     SUMMARY

12          On March 25, 2019, the Court issued its order (“MTD Order”) granting MTD

13   Defendants’1 motion to dismiss (“Motion”) pro se Plaintiff Herbert S. Penrose’s Complaint.

14   (ECF No. 11.) In their Motion, MTD Defendants asked the Court to declare Plaintiff a

15   vexatious litigant based on Plaintiff filing the same types of claims which he has failed to

16   succeed on (ECF No. 8 at 14). Having provided Plaintiff notice and opportunity to respond,

17   the Court will now grant MTD Defendants’ request and declares Plaintiff a vexatious litigant

18   to the extent provided below.

19   II.    BACKGROUND

20          MTD Defendants particularly seek a declaration preventing Plaintiff from filing any

21   further litigation for claims arising from a loan borrowed by Randall G. Sotka against MTD

22   Defendants. (ECF No. 8 at 14.) The Court declined to rule on the vexatious litigant issue

23   at the time it issued the MTD Order because Plaintiff had not been provided notice and an

24   opportunity to be heard regarding the extreme remedy (ECF No. 11 at 7–9). See, e.g.,

25   Molski v. Evergreen Dynasty, 500 F.3d 1047, 1056–57 (9th Cir. 2007); De Long v.

26   ///
            1The term “MTD Defendants” collectively refers to Defendants U.S. Bank National
27
     Association, as Trustee for Harborview Mortgage Loan Trust 2005-8, Mortgage Loan
28   Pass-Through Certificates, Series 2005-8 (“U.S. Bank”), Nationstar Mortgage, LLC dba
     Mr. Cooper (“Nationstar”); and Mortgage Electronic Registration Systems, Inc. (“MERS”).
1    Hennessey, 912 F.2d 1144, 1147–48 (9th Cir. 1990). However, the MTD Order informed

2    Plaintiff that he was effectively put on notice of MTD Defendants’ request to have him

3    declared a vexatious litigation. (Id. at 8.) The Court also gave Plaintiff 15 days from the

4    entry of the MTD Order to “explain in writing why he should not be declared a vexatious

5    litigant.” (Id.) To date, Plaintiff has failed to respond to the MTD Order.

6    III.   DISCUSSION

7           The Court has “inherent power” to “regulate the activities of abusive litigants by

8    imposing carefully tailored restrictions under the appropriate circumstances.” De Long,

9    912 F.2d at 1147 (quotation and citation omitted); see also 28 U.S.C. § 1651(a) (“The

10   Supreme Court and all courts established by Act of Congress may issue all writs

11   necessary or appropriate in aid of their respective jurisdictions and agreeable to the

12   usages and principles of law.”). However, a court must approach the act of declaring a

13   litigant vexatious with caution and pre-filing orders to that effect “should rarely be filed.” Id.

14   (citations omitted).

15          The Ninth Circuit has provided guidelines for courts to apply before ordering pre-

16   filing restrictions. Id. First, to be compliant with the requirements of due process the court

17   must provide the litigant “an opportunity to oppose the order before it is entered” Id.

18   Second, to ensure adequate review, the court should provide “a listing of all the cases and

19   motions that led the . . . court to conclude that a vexatious litigant order was needed.” Id.

20   (citation omitted). “At the least, the record needs to show, in some manner, that the

21   litigant’s activities were numerous or abusive.” Id. (citations omitted). The court must look

22   at “both the number and content” of the litigant’s filing and make substantive findings

23   regarding the frivolousness or harassing nature of the filings. Ringgold-Lockhart v. County

24   of Los Angeles, 761 F.3d 1057, 1064 (9th Cir. 2014). While the court’s frivolousness

25   finding is not number-dependent, litigiousness alone is insufficient—the litigant’s claims

26   must be without merit. Id. Finally, the court “should consider whether other, less restrictive

27   options, are adequate to protect the court and parties.” Id. (citations omitted).

28   ///

                                                     2
1           Here, the first guideline requirement was met when the Court provided Plaintiff

2    notice and opportunity to respond per the MTD Order. As to the second and third

3    requirements, Plaintiff has filed at least three cases in this Court—including this case—

4    asserting the same claims, concerning the same Property, 2 and against the same

5    Defendants or their predecessors-in-interest. See Penrose v. First Magnus Fin. Corp., No.

6    3:18-cv-00276-RCJ-VPC, 2018 WL 3550249 (D. Nev. July 24, 2018); Penrose v. First

7    Magnus Fin. Corp., No. 3:18-cv-00576-MMD-CBC. 3 All three cases have been found

8    unmeritorious. Because the Court’s finding of frivolousness is not based on numbers, the

9    Court finds that the repetitious content of these filings warrants the conclusion that Plaintiff

10   is a vexatious litigant in such respects—filing the same frivolous claims. The Court finds

11   that it would not be overbroad or unfair to preclude Plaintiff from filing any further litigation

12   based on claims arising from a loan borrowed by Randall G. Sotka concerning real

13   property Plaintiff later purchased from Sotka against named Defendants without first

14   seeking Court approval. An order in this regard serves the aims of conserving the

15   resources of the Court and parties, to prevent (or limit) abuse of the judicial system, and

16   is no more restrictive than necessary to meet such aims while protecting Plaintiff’s right to

17   bring legitimate actions in the future.

18   IV.    CONCLUSION

19          It is therefore ordered that MTD Defendants’ request to have Plaintiff declared a

20   vexatious litigant is granted. The Court declares that Plaintiff is a vexatious litigant in

21   accordance with this order.

22   ///

23   ///

24   ///
            2The only meaningful difference between this action and the other two actions filed
25
     in this Court is that in his Complaint here Plaintiff scratches out “3285” Lymbery Street
26   Reno, NV 89509 and handwrites in “3275” Lymbery Street Reno, NV 89509. (Compare
     ECF No. 8-23 at 4 & ECF No. 8-26 at 6 with ECF No. 1 at 3.)
27
            3MTD   Defendants also attached to their Motion exhibits of state court cases
28   wherein Plaintiff raised the same claims he raised in this Court. (See, e.g., ECF Nos. 8-
     17, 8-19, 8-21, 8-26.)
                                                3
1            It is further order that Plaintiff is specifically precluded from filing any further

2    litigation based on claims arising from a loan borrowed by Randall G. Sotka concerning

3    real property Plaintiff later purchased from Sotka against named Defendants (or their

4    predecessors or successors-in-interest) without first seeking Court approval. Named

5    Defendants includes MTD Defendants—U.S. Bank, Nationstar, MERS—and Defendants

6    Quality Loan Service Corp, First Magnus Financial Corporation, Greenwich Capital

7    Financial Products, Inc., Greenwich Capital Acceptance, Inc., and Countrywide Home

8    Loan Servicing LP.

9            The Court has dismissed claims against all Defendants. (ECF Nos. 11,15.)

10   Accordingly, the Clerk is instructed to enter judgment in favor of Defendants and close this

11   case.

12           DATED THIS 14th day of June 2019.

13

14                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  4
